THE THIRTEENTH COURT OF APPEALS

                                   13-20-00428-CR


                               TREY WAYNE FRICKS
                                       v.
                               THE STATE OF TEXAS


                                   On Appeal from the
                     24th District Court of Refugio County, Texas
                         Trial Court Cause No. 2019-08-6221


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED.

      We further order this decision certified below for observance.

May 26, 2022